DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On April 4, 2008, Plaintiff filed a Complaint. Case management conferences in the above entitled matter were held June 4, 2008, and August 4, 2008. At the conclusion of the August 4, 2008, conference, Plaintiff stated that he would inform the court and Defendant by September 2, 2008, if he planned to continue his appeal. Plaintiff did not contact the court.
On September 22, 2008, the court wrote to Plaintiff. The court's letter advised Plaintiff that failing to notify the court of his intentions regarding his appeal would result in dismissal. As of this date, Plaintiff has responded to the court's request. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _____ day of October 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of
the Oregon Tax Court, by mailing to: 1163 State Street, Salem, OR97301-2563;
or by hand delivery to: Fourth Floor, 1241 State Street, Salem,OR.
Your Complaint must be submitted within 60 days after the date of theDecision
or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onOctober 21,
2008. The Court filed and entered this document on October 21,2008. *Page 1